DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I - Claims 1-4, drawn to a method for recycling metal parts, classified in G06Q 50/04.
Group II - Claims 5-8, drawn to a method for recycling metal parts, classified in G06Q 50/04.
Group III - Claims 10-11, drawn to a recycling system, classified in Y02W 30/50.

Groups I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design - specifically the method of claim 5 incorporates a second QR code whereas the method of claim 1 utilizes only a single QR code. Thus, these methods have materially different designs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Groups I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of being used together, e.g., the process of claim 1 is drawn to a method for using a QR code for recycling metal parts; whereas the invention of claim 9 is a recycling system, thus while both have overlapping subject matter they’re not capable of use together; furthermore these inventions have different modes of operation and effects, e.g., the method of claim 1 requires steps of a user utilizing a mobile communication device in conjunction with QR codes whereas the system of claim 9 is drawn to a recycling system. 
Groups II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of being used together, e.g., the process of claim 5 is drawn to a method for using a QR code for recycling metal parts; whereas the invention of claim 9 is a recycling system, thus while both have overlapping subject matter they’re not capable of use together; furthermore these inventions have different modes of operation and effects, e.g., the method of claim 5 requires steps of a user utilizing a mobile communication device in conjunction with QR codes whereas the system of claim 9 is drawn to a recycling system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Gratton on 05/16/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 5-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites “…the QR code containing data on the metal part and the website or the application containing information on recycling of the metal part”. However, this is considered indefinite as the examiner is unsure if everything past the word “or” is optional within the claim, e.g., does the limitation mean the QR code containing data on the metal part and the website OR the QR code containing data on the application containing information on recycling of the metal part. Another interpretation might be that the method requires either the QR code containing data on the metal part and the website or the method requires that an application contains information on recycling of the metal part. Until further clarification the examiner will interpret the claim to require either a QR code containing data on the metal part and the website OR the application containing information on recycling of the metal part. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2016/0253732) in view of Van Hassel (U.S. 2018/0133804). 

Regarding Claim 1, Brown teaches a system, method, and apparatus for displaying proprietary information within a quick response (QR) code (abstract). Brown teaches providing a part with a QR code linked to an online website or an application (paragraphs [0002], and [0019]). Brown teaches the QR code containing data on the part and the website, Brown also teaches applications containing information on the part (paragraphs [0019]-[0027]). Brown teaches reading the QR code using a mobile communication device enabling access to the information on the website or the application by a user of the mobile communications device (paragraph [0019]). Brown teaches the QR code allowing access to data on the part by an entity in signal communication with the website or application configured to control information (paragraphs [0034]-[0035]). Brown teaches displaying selected information from the website or application on the mobile communication device (paragraph [0019]). Brown teaches using at least some of the information on the website or application and the data for perform an intended action (paragraphs [0019]-[0025]). Brown teaches that QR code technology allows for customers to utilize and display proprietary content, composition data, and chain of custody among other advantages.
Van Hassel teaches a method for recycling metal parts (abstract). Van Hassel teaches the recycling of metal parts allows for lowering costs in otherwise expensive additive manufacturing processes (paragraph [0009]). Furthermore, Van Hassel teaches that the introduction of qualified scrap to the component manufacturing process can directly decrease the cost. Each time an alloy component is entered as scrap in a recycling stream and reemerges in ingot form as recycled alloy for future fabrication, the assurance of component quality as to alloy chemistry and microstructure of the recycled material is managed for successful application of the component in service. Restricting the sources of scrap and recycling operators for superalloys and titanium alloys for aerospace applications to the identical alloys of the original components can eliminate systematic downgrading of the quality of the replacement parts. Finding sources of alloy scrap with the required alloy chemistry that may yield acceptable microstructures is a challenge (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing. 
Regarding Claim 2, Brown teaches using QR code technology for chain of custody tracking (paragraph [0033]). However, Brown does not teach these steps relating to recycling metal parts and manufacturing. 
Van Hassel teaches a recycling step comprising manufacturing a recycled metal part using metal from a metal part previously recycled in an additive manufacturing process (thus reading on Claim 3) (paragraph [0039]). Furthermore, Van Hassel teaches that the introduction of qualified scrap to the component manufacturing process can directly decrease the cost. Each time an alloy component is entered as scrap in a recycling stream and reemerges in ingot form as recycled alloy for future fabrication, the assurance of component quality as to alloy chemistry and microstructure of the recycled material is managed for successful application of the component in service. Restricting the sources of scrap and recycling operators for superalloys and titanium alloys for aerospace applications to the identical alloys of the original components can eliminate systematic downgrading of the quality of the replacement parts. Finding sources of alloy scrap with the required alloy chemistry that may yield acceptable microstructures is a challenge (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2016/0253732) in view of Van Hassel (U.S. 2018/0133804) as applied to claim 1 above, and further in view of Marsico (U.S. 2015/0039409).

Regarding Claim 4, Brown in view of Van Hassel are relied upon for the reasons given above in addressing claim 1. However, none of the references teach contacting a user using contact information obtained from the mobile communication device during a reading step. 
Marsico teaches a method and system for providing scan triggered application services (abstract). Marsico teaches a step of contacting a user using contact information obtained from a mobile communication device during a reading step (paragraph [0128]). Marsico teaches this feature as aiding in providing users with scan-triggered application services (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Van Hassel with the concepts of Marsico with the motivation of providing QR code users with scan-triggered application services. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. 2018/0133804) in view of Brown (U.S. 2016/0253732).

Regarding Claim 1, Van Hassel teaches a method for recycling metal parts (abstract). Van Hassel teaches the recycling of metal parts allows for lowering costs in otherwise expensive additive manufacturing processes (paragraph [0009]). However, Van Hassel does not teach using QR code technology in connection with the recycling of metal parts. 
Brown teaches a system, method, and apparatus for displaying proprietary information within a quick response (QR) code (abstract). Brown teaches providing a part with a QR code linked to an online website or an application (paragraphs [0002], and [0019]). Brown teaches the QR code containing data on the part and the website, Brown also teaches applications containing information on the part (paragraphs [0019]-[0027]). Brown teaches reading the QR code using a mobile communication device enabling access to the information on the website or the application by a user of the mobile communications device (paragraph [0019]). Brown teaches the QR code allowing access to data on the part by an entity in signal communication with the website or application configured to control information (paragraphs [0034]-[0035]). Brown teaches displaying selected information from the website or application on the mobile communication device (paragraph [0019]). Brown teaches using at least some of the information on the website or application and the data for perform an intended action (paragraphs [0019]-[0025]). Brown teaches that QR code technology allows for customers to utilize and display proprietary content, composition data, and chain of custody among other advantages. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Hassel with the concepts of Brown with the motivation of utilizing QR code technology of which would allow users the ability to receive and display proprietary content, composition data, and chain of custody of a part with the process of recycling metal parts within the additive manufacturing industry. 
Regarding Claim 2, Van Hassel teaches a recycling step comprising manufacturing a recycled metal part using metal from a metal part previously recycled in an additive manufacturing process (thus reading on Claim 3) (paragraph [0039]). Van Hassel teaches the recycling of metal parts allows for lowering costs in otherwise expensive additive manufacturing processes (paragraph [0009]). However, Van Hassel does not teach the use of multiple QR codes. 
Brown teaches a system, method, and apparatus for displaying proprietary information within a quick response (QR) code (abstract). Brown teaches providing a part with a QR code linked to an online website or an application (paragraphs [0002], and [0019]). Brown teaches the use of a second QR code containing second data (Claims 7-10 of Brown). Brown teaches that QR code technology allows for customers to utilize and display proprietary content, composition data, and chain of custody among other advantages. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Hassel with the concepts of Brown with the motivation of utilizing QR code technology of which would allow users the ability to receive and display proprietary content, composition data, and chain of custody of a part with the process of recycling metal parts within the additive manufacturing industry. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. 2018/0133804) in view of Brown (U.S. 2016/0253732) as applied to claim 1 above, and further in view of Marsico (U.S. 2015/0039409).

Regarding Claim 4, Van Hassel in view of Brown are relied upon for the reasons given above in addressing claim 1. However, none of the references teach contacting a user using contact information obtained from the mobile communication device during a reading step. 
Marsico teaches a method and system for providing scan triggered application services (abstract). Marsico teaches a step of contacting a user using contact information obtained from a mobile communication device during a reading step (paragraph [0128]). Marsico teaches this feature as aiding in providing users with scan-triggered application services (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Hassel in view of Brown with the concepts of Marsico with the motivation of providing QR code users with scan-triggered application services. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735